675 S.E.2d 663 (2009)
STATE of North Carolina
v.
James M. FERGUSON.
No. 57P09.
Supreme Court of North Carolina.
March 19, 2009.
Russell McLean, III, Waynesville, for James M. Ferguson.
Robert Montgomery, Special Deputy Attorney General, Michael Bonfoey, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 5th day of February 2009 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."